DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 22, 25, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. “Lin” US 2022/0045803.

Regarding claim 1, Lin teaches a method for wireless communications at a user equipment (UE), comprising: 
receiving a first control message comprising a first indication that one of original data or repeated data is to be included in a first data transmission scheduled by the first control message, the first indication having a single bit (a base station configures transmission with or without HARQ retransmission/feedback in a connected mode; Paragraph 124.  A DCI field is used for indicating (1-bit information) to the receiver which tells the receiving device if HARQ is deactivated for a particular transmission.  The receiver thus knows if it needs to transmit feedback or expect a retransmission; Paragraph 138.  Thus, one can see control messages are received with 1-bit indicators); 
receiving a configuration message configuring a mode that disables acknowledgment feedback reporting for the UE (Paragraphs 138, 142 and step 602 of Figure 6 disclose and indicator indicating whether or not HARQ is deactivated); 
receiving, based at least in part on the mode being configured for the UE, a second control message comprising a second indication that one of original data or repeated data is to be included in a second data transmission scheduled by the second control message, the second indication having a plurality of bits (after receiving the indication of deactivation or not, the UE transmits uplink/downlink based on received scheduling information from the base station; Paragraph 142 and step 606 of Figure 6.  Figure 8 show multiple bits corresponding to the HARQ indication); and 
communicating the second data transmission based at least in part on the second indication (paragraph 142 and step 606 of Figure 6 disclose the UE transmitting based on the received indication from the base station).

Regarding claim 2, Lin teaches disabling acknowledgment feedback reporting for a first hybrid automatic repeat request (HARQ) process of a plurality of HARQ processes configured for the UE based at least in part on the configuration message, the second indication being associated with the first HARQ process, the acknowledgement feedback reporting remaining enabled for a second HARQ process of the plurality of HARQ processes based at least in part on the configuration message (Figure 10 and Paragraph 152 disclose a plurality of HARQ processes wherein some processes will be disabled and others enabled.

Regarding claim 3, Lin teaches receiving control signaling indicating the second indication includes the plurality of bits based on the mode that disables ACK feedback for the UE (The base station sends RRC to the UE indicating the field of the DCI is a new way for HARQ processes used for disabling/enabling the UE; Paragraph 169 and step 1700 of Figure 17. Figure 8 show multiple bits corresponding to the HARQ indication.)

Regarding claim 4, Lin teaches determining a first field indicating original data or repeated data with a first length that spans on bit based on a second mode enabling ACK feedback being configured for the UE, the first control message comprising the field (the NDI is an indication of whether or not HARQ is deactivated for the corresponding scheduled transmission.  The NDI is 1 bit; Paragraph 169 and step 1700 of Figure 17.)

Regarding claim 22, Lin teaches decoding the second message based on the mode disabling the ACK feedback reporting and identifying a downlink transmission is scheduled by the second control message includes a DL data transmission based on the second message (The UE receives the second control message from the base station which includes DCI stating the HARQ is deactivated (Step 1006 of Figure 10). After receiving/processing the data in the received communication (Decoding), the base station and UE perform DL transmissions with the HARQ deactivated based on the indication; Figure 10 step 1010 Paragraph 153.)

Regarding claim 25, Lin teaches decoding the second message based on the mode disabling the ACK feedback reporting and identifying an uplink transmission is scheduled by the second control message includes a UL data transmission based on the second message (The UE receives the second control message from the base station which includes DCI stating the HARQ is deactivated (Step 1006 of Figure 10). After receiving/processing the data in the received communication (Decoding), the base station and UE perform UL transmissions with the HARQ deactivated based on the indication; Figure 10 step 1010 Paragraph 153.)

Regarding claim 29, Lin teaches a method for wireless communications at a base station (BS), comprising: 
receiving a first control message comprising a first indication that one of original data or repeated data is to be included in a first data transmission scheduled by the first control message, the first indication having a single bit (a base station configures transmission with or without HARQ retransmission/feedback in a connected mode; Paragraph 124.  A DCI field is used for indicating (1-bit information) to the receiver which tells the receiving device if HARQ is deactivated for a particular transmission.  The receiver thus knows if it needs to transmit feedback or expect a retransmission; Paragraph 138.  Thus, one can see control messages are received with 1-bit indicators); 
receiving a configuration message configuring a mode that disables acknowledgment feedback reporting for the UE (Paragraphs 138, 142 and step 602 of Figure 6 disclose and indicator indicating whether or not HARQ is deactivated); 
receiving, based at least in part on the mode being configured for the UE, a second control message comprising a second indication that one of original data or repeated data is to be included in a second data transmission scheduled by the second control message, the second indication having a plurality of bits (after receiving the indication of deactivation or not, the UE transmits uplink/downlink based on received scheduling information from the base station; Paragraph 142 and step 606 of Figure 6.  Figure 8 show multiple bits corresponding to the HARQ indication); and 
communicating the second data transmission based at least in part on the second indication (paragraph 142 and step 606 of Figure 6 disclose the UE transmitting based on the received indication from the base station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Golitschek et al. “Golitschek” US 2019/0306876.

Regarding claim 5, Lin does not disclose determining a field for indicating RV which indicates original data or repeated data based on the ACK feedback reporting being disabled; however, Golitschek teaches that fields are used to indicate/control the feedback transmission.  Further the redundancy version in the DCI indicates a disabled block for control information feedback; Paragraph 34. Thus one can see the redundancy version indicates feedback information (Repeated transmissions) or not based on a mode of the feedback operation being disabled or not.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of to include the RV indicating the type of data based on the feedback being disabled as taught by Golitschek.
	One would be motivated to make the modification such that RV can be used to interpret a retransmission of information as taught by Golitschek; Paragraph 34.

Claim(s) 23, 24, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Salim et al. “Salim” GB 2573577 as cited in Applicant’s IDS.

Regarding claim 23, while Lin teaches the use of NDI with respect to HARQ processes being activated or not as well as performing DL/UL transmissions (i.e. receiving original or repeated data) based on the HARQ mechanism (Figure 10), Lin does not expressly disclose identifying DL data including original data based on the second indications.  However, Salim teaches the NDI is used to indicate if newly scheduled data is new data (original) or previously transmitted (repeated); Paragraph 53.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include the NDI indicating original or repeated data as taught by Salim.
	One would be motivated to make the modification such that the UE knows whether the data received is a retransmission or new data as taught by Salim; Paragraph 53.

Regarding claim 24, while Lin teaches the use of NDI with respect to HARQ processes being activated or not as well as performing DL/UL transmissions (i.e. receiving original or repeated data) based on the HARQ mechanism (Figure 10), Lin does not expressly disclose identifying DL data including original data based on the second indications.  However, Salim teaches the NDI is used to indicate if newly scheduled data is new data (original) or previously transmitted (repeated); Paragraph 53.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include the NDI indicating original or repeated data as taught by Salim.
	One would be motivated to make the modification such that the UE knows whether the data received is a retransmission or new data as taught by Salim; Paragraph 53.

Regarding claim 26, while Lin teaches the use of NDI with respect to HARQ processes being activated or not as well as performing DL/UL transmissions (i.e. receiving original or repeated data) based on the HARQ mechanism (Figure 10), Lin does not expressly disclose identifying DL data including original data based on the second indications.  However, Salim teaches the NDI is used to indicate if newly scheduled data is new data (original) or previously transmitted (repeated); Paragraph 53.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include the NDI indicating original or repeated data as taught by Salim.
	One would be motivated to make the modification such that the UE knows whether the data received is a retransmission or new data as taught by Salim; Paragraph 53.

Regarding claim 27, while Lin teaches the use of NDI with respect to HARQ processes being activated or not as well as performing DL/UL transmissions (i.e. receiving original or repeated data) based on the HARQ mechanism (Figure 10), Lin does not expressly disclose identifying DL data including original data based on the second indications.  However, Salim teaches the NDI is used to indicate if newly scheduled data is new data (original) or previously transmitted (repeated); Paragraph 53.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include the NDI indicating original or repeated data as taught by Salim.
	One would be motivated to make the modification such that the UE knows whether the data received is a retransmission or new data as taught by Salim; Paragraph 53.

Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP “Discussion on CG and SPS in NTN” hereinafter “3GPP” cited in Applicant’s IDS.

Regarding claim 28, a method for wireless communications at a user equipment (UE), comprising: 
receiving a configuration message configuring a mode that disables acknowledgment feedback reporting for the UE (the network configures the UE with the HARQ turned off (i.e. disables ACK feedback).  There is no DL/UL feedback/transmission when HARQ is off; Section 1 RAN 106, agreement 2); 
receiving a first control message comprising a first indication that original data is to be included in a first data transmission scheduled by the first control message, the first data transmission being associated with a hybrid automatic repeat request (HARQ) process (UL HARQ processes are configured for CG and are associated with UL transmission on UL grants (control messages); Section 2.1); 
receiving, after the first control message, a second control message comprising a second indication that repeated data is to be included in a second data transmission scheduled by the second control message, the second control message being associated with the HARQ process (with HARQ enabled, the network schedules the retransmission (i.e. repeated data) based on the UL packet decoding results.  The retransmission interval for a HARQ process with enabled HARQ feedback should be much longer than a HARQ process with disabled HARQ; Section 2.1); and 
communicating, based at least in part on the mode being configured for the UE, an original set of data in the second data transmission based at least in part on a timing threshold associated with the first control message the first control message being exceeded (retransmission time interval for HARQ enabled is longer than that HARQ being disabled.  The Configuredgranttimer is needed in NR while for a HARQ disabled process, it is not needed; Section 2.1.  Proposal 1 teaches HARQ disabling the granttimer is not needed and depending on the mode a timing threshold is applied).

Regarding claim 30, a method for wireless communications at a user equipment (UE), comprising: 
transmitting a configuration message configuring a mode that disables acknowledgment feedback reporting for the UE (the network configures the UE with the HARQ turned off (i.e. disables ACK feedback).  There is no DL/UL feedback/transmission when HARQ is off; Section 1 RAN 106, agreement 2); 
transmitting a first control message comprising a first indication that original data is to be included in a first data transmission scheduled by the first control message, the first data transmission being associated with a hybrid automatic repeat request (HARQ) process (UL HARQ processes are configured for CG and are associated with UL transmission on UL grants (control messages); Section 2.1); 
transmitting, after the first control message, a second control message comprising a second indication that repeated data is to be included in a second data transmission scheduled by the second control message, the second control message being associated with the HARQ process (with HARQ enabled, the network schedules the retransmission (i.e. repeated data) based on the UL packet decoding results.  The retransmission interval for a HARQ process with enabled HARQ feedback should be much longer than a HARQ process with disabled HARQ; Section 2.1); and 
communicating, based at least in part on the mode being configured for the UE, an original set of data in the second data transmission based at least in part on a timing threshold associated with the first control message the first control message being exceeded (retransmission time interval for HARQ enabled is longer than that HARQ being disabled.  The Configuredgranttimer is needed in NR while for a HARQ disabled process, it is not needed; Section 2.1.  Proposal 1 teaches HARQ disabling the grant timer is not needed and depending on the mode a timing threshold is applied).

Allowable Subject Matter
Claims 6-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419